Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to the application filed January 25, 2022 in which claims 1-20
were presented for examination, of which claims 1, 11, and 19 were amended.

Response to Arguments
Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive. 
Applicants 1st Argument: Kim does not appear to disclose each and every element of as-amended claim 1. For example, Kim does not appear to disclose: "... the first surface of the base material forming a wearer-facing surface of the zoned insulation garment when the zoned insulation garment is in an as-worn configuration, the base material forming: a first garment portion having a first plurality of projections that extend from the first surface of the base material, each of the first plurality of projections having terminal ends located opposite the base material[.]" Kim discloses "fabrics having an 
Examiners Response: Examiner explains below how the amended limitations are disclosed by Kim et al. “Kim” (US PG Pub. 2004/0192133) in view of Blackford et al. “Blackford” (US Patent 8,479,322)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. “Kim” (US PG Pub. 2004/0192133) in view of Blackford et al. “Blackford” (US Patent 8,479,322).

Regarding claim 1, Kim discloses a zoned insulation garment (250, Fig. 2-4 and 12) comprising: a backer material (Par. 0058, examiner notes the “backer material” is jacket, 801, as shown in Fig. 12, and fabric patches 802 are the same as element 250 since the design shown in Figs. 2-4 is designed to be placed onto a garment, as explained in the Abstract) that forms an outer-facing surface of the (examiner notes an “outer-facing surface” is formed since it’s the surface that faces away from wearer); and a base material (104, Fig. 3A) having a first surface (see annotated Fig. 3A below) and an opposite second surface (see annotated Fig. 3A), the second surface of the base material (see annotated Fig. 3A below) secured to the backer material (Par. 0058, examiner notes secured through “adhesive” means), the base material (104) forming: a first garment portion (see annotated Fig. 12 below) having a first plurality of projections (252, Fig. 4) that extend from the first surface of the base material (see annotated Fig. 3A below), each of the first plurality of projections (252) having terminal ends located opposite the base material (see annotated Fig. 4 below), and a second garment portion (see annotated Fig. 12 below) having a second plurality of projections (254) that extend from the first surface of the base material (see annotated Fig. 3A below), each of the second plurality of projections (254) having terminal ends located opposite the base material (see annotated Fig. 4 below), wherein an entirety of the terminal ends of the each of the first plurality of projections have a greater surface area than an entirety of the terminal ends of the each of the second plurality of projections (Par. 0030, examiner notes the “hexagon shapes” are shown as being larger than the “diamond shapes. In addition, the plates 252 and 254 are “non-identical”).  


    PNG
    media_image1.png
    438
    724
    media_image1.png
    Greyscale

Fig. 3A – Examiner Annotated


    PNG
    media_image2.png
    818
    1445
    media_image2.png
    Greyscale

Fig. 4 – Examiner Annotated


    PNG
    media_image3.png
    644
    932
    media_image3.png
    Greyscale

Fig. 12 – Examiner Annotated
Kim does not disclose the first surface of the base material forming a wearer-facing surface of the zoned insulation garment when the zoned insulation garment is in an as-worn configuration.
However, Blackford teaches yet another zoned insulated garment that can have multiple layers (Col. 4, lines: 9-13), wherein Blackford teaches a first surface of a base material (see annotated Fig. 1A below) forms a wearer-facing surface of the zoned insulation garment when the zoned insulation garment is in an as-worn configuration (Fig. 1A, Col. 4, lines: 48-51).

    PNG
    media_image4.png
    340
    492
    media_image4.png
    Greyscale

Fig. 1A-Examiner Annotated

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment disclosed by Kim, by having the first surface of the base material forming a wearer-facing surface of the zoned insulation garment when the zoned insulation garment is in an as-worn configuration as taught by Blackford, in order to provide a cooling airflow to the user (Col. 4, lines: 48-51).

Regarding claim 2, Kim in view of Blackford disclose the first plurality of projections (252, Fig. 4 of Kim) are located adjacent to each other in a tessellation pattern (examiner notes “tessellate” means “pattern of repeated shapes, especially polygons, that fit together closely without gaps or overlapping” as provided by Lexico. Kim is shown as having non-overlapping shapes in Fig. 4).  

Regarding claim 3, Kim in view of Blackford disclose spaces (106, Fig. 3 and 4 of Kim) are defined between adjacent projections of the first plurality of projections (252).  

Regarding claim 4, Kim in view of Blackford disclose the second plurality of projections (254, Fig. 4 of Kim) are located adjacent to each other in a tessellation pattern (examiner notes “tessellate” means “ pattern of repeated shapes, especially polygons, that fit together closely without gaps or overlapping” as provided by Lexico. Kim is shown as having non-overlapping shapes in Fig. 4).
  
Regarding claim 5, Kim in view of Blackford disclose spaces (106, Fig. 3 and 4 of Kim) are defined between adjacent projections of the second plurality of projections (254).  

Regarding claim 9, Kim in view of Blackford disclose the zoned insulation garment (250, Fig. 2-4 and 12 of Kim) comprises at least: a torso portion (see annotated Fig. 12 above) having a front area (see annotated Fig. 12 above), a back area (Par. 0058, examiner notes it is well known in the art for jackets to have a “back area”), and a pair of side areas (see annotated Fig. 12 above); and a pair of sleeve portions (see annotated Fig. 12 above) extending from the torso portion of the zoned insulation garment (see annotated Fig. 12 above, examiner notes the “pair of sleeve portions” extend from the “torso portion” through the “backer material”, which is jacket 801).   

Regarding claim 10, Kim in view of Blackford disclose the pair of side areas of the torso portion (see annotated Fig. 12 above of Kim) are formed from the first garment portion (see annotated Fig. 12 above), and wherein the pair of sleeve portions (see annotated Fig. 12 above) are formed from the second garment portion (see annotated Fig. 12 above).   

Regarding claim 11, Kim discloses a zoned insulation garment (250, Fig. 2-4 and 12) comprising:  Page 24 of 28 4817-1016-4912 vlNon-Provisional Application337812/150914US03CONa backer material (Par. 0058, examiner notes the “backer material” is jacket, 801, as shown in Fig. 12, and fabric patches 802 are the same as element 250 since the design shown in Figs. 2-4 is designed to be placed onto a garment, as explained in the Abstract) that forms an outer-facing surface of the zoned insulation garment (examiner notes an “outer-facing surface” is formed since it’s the surface that faces away from wearer); and a base material (104, Fig. 3A) having a first surface (see annotated Fig. 3A above) and an opposite second surface (see annotated Fig. 3A above), the second surface of the base material (see annotated Fig. 3A above) secured to the backer material (Par. 0058, examiner notes secured through “adhesive” means), the base material (104) forming: a first garment portion (see annotated Fig. 12 above) having a first plurality of projections (252, Fig. 4) that extend from the first surface of the base material (see annotated Fig. 3A above), each of the first plurality of projections (252) having terminal ends located opposite the base material (see annotated Fig. 4 above), a second garment portion (see annotated Fig. 12 above) having a second plurality of projections (254) that (see annotated Fig. 3A above), each of the second plurality of projections (254) having terminal ends located opposite the base material (see annotated Fig. 4 above), wherein an entirety of the terminal ends of the each of the first plurality of projections have a greater surface area than an entirety of the terminal ends of the each of the second plurality of projections (Par. 0030, examiner notes the “hexagon shapes” are shown as being larger than the “diamond shapes. In addition, the plates 252 and 254 are “non-identical”), and a third garment portion (see annotated Fig. 12 above) having a third plurality of projections (see annotated Fig. 4 above) that extend from the first surface of the base material (see annotated Fig. 4 above), each of the third plurality of projections (see annotated Fig. 4 above) terminating in one or more edges (see annotated Fig. 3A above, examiner notes the third plurality of projections terminate at the edges formed when placed above element 104).  
Kim does not disclose the first surface of the base material forming a wearer-facing surface of the zoned insulation garment when the zoned insulation garment is in an as-worn configuration.
However, Blackford teaches yet another zoned insulated garment that can have multiple layers (Col. 4, lines: 9-13), wherein Blackford teaches a first surface of a base material (see annotated Fig. 1A above) forms a wearer-facing surface of the zoned insulation garment when the zoned insulation garment is in an as-worn configuration (Fig. 1A, Col. 4, lines: 48-51).
Kim, by having the first surface of the base material forming a wearer-facing surface of the zoned insulation garment when the zoned insulation garment is in an as-worn configuration as taught by Blackford, in order to provide a cooling airflow to the user (Col. 4, lines: 48-51).

Regarding claim 12, Kim in view of Blackford disclose the one or more edges of the third plurality of projections (see annotated Fig. 3A above of Kim) are interconnected to one another to form a tessellation pattern (examiner notes interconnected through element 104 examiner notes “tessellate” means “ pattern of repeated shapes, especially polygons, that fit together closely without gaps or overlapping” as provided by Lexico. Kim is shown as having non-overlapping shapes in Fig. 4).

Regarding claim 13, Kim in view of Blackford disclose the each of the third plurality of projections (see annotated Fig. 3A above of Kim) defines a space (106, Fig. 3 and 4) formed from the first surface of the base material (see annotated Fig. 3A above).  

Regarding claim 14, Kim in view of Blackford disclose the zoned insulation garment (250, Fig. 2-4 and 12 of Kim) comprises at least: a torso portion (see annotated Fig. 12 above) having a front area (see annotated Fig. 12 above), a back area (Par. 0058, examiner notes it is well known in the art for jackets to have a “back area”), and a pair of side areas (see annotated Fig. 12 above); and a pair of sleeve portions (see annotated Fig. 12 above) extending from the torso portion of the zoned insulation garment (see annotated Fig. 12 above, examiner notes the “pair of sleeve portions” extend from the “torso portion” through the “backer material”, which is jacket 801).   

Regarding claim 19, Kim discloses a zoned insulation garment (250, Fig. 2-4 and 12) comprising:  Page 24 of 28 4817-1016-4912 vlNon-Provisional Application337812/150914US03CONa backer material (Par. 0058, examiner notes the “backer material” is jacket, 801, as shown in Fig. 12, and fabric patches 802 are the same as element 250 since the design shown in Figs. 2-4 is designed to be placed onto a garment, as explained in the Abstract) that forms an outer-facing surface of the zoned insulation garment (examiner notes an “outer-facing surface” is formed since it’s the surface that faces away from wearer); and a base material (104, Fig. 3A) having a first surface (see annotated Fig. 3A above) and an opposite second surface (see annotated Fig. 3A above), the second surface of the base material (see annotated Fig. 3A above) secured to the backer material (Par. 0058, examiner notes secured through “adhesive” means), the base material (104) forming: a first garment portion (see annotated Fig. 4 above) having a first plurality of projections (252, Fig. 4) that extend from the first surface of the base material (see annotated Fig. 3A above), each of the first plurality of projections (252) having terminal ends located opposite the base material (see annotated Fig. 4 above), and a third garment portion (see annotated Fig. 4 above) having a third plurality of projections (see annotated Fig. 4 above) that extend from the first surface of the base material (see annotated Fig. 4 above), each of the third plurality of projections terminating in one or more interconnected edges (see annotated Fig. 3A above, examiner notes “interconnected edges” are formed through element 104).  
Kim does not disclose the first surface of the base material forming a wearer-facing surface of the zoned insulation garment when the zoned insulation garment is in an as-worn configuration.
However, Blackford teaches yet another zoned insulated garment that can have multiple layers (Col. 4, lines: 9-13), wherein Blackford teaches a first surface of a base material (see annotated Fig. 1A above) forms a wearer-facing surface of the zoned insulation garment when the zoned insulation garment is in an as-worn configuration (Fig. 1A, Col. 4, lines: 48-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment disclosed by Kim, by having the first surface of the base material forming a wearer-facing surface of the zoned insulation garment when the zoned insulation garment is in an as-worn configuration as taught by Blackford, in order to provide a cooling airflow to the user (Col. 4, lines: 48-51).


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Blackford, further in view of Rock (US PG Pub. 2006/0277950), hereinafter Rock.
Regarding claim 6, Kim in view of Blackford disclose the invention substantially as claimed above.

	However, Rock teaches yet another insulation garment, wherein Rock teaches a base material is formed at least partially from a yarn having Far Infra-Red (FIR) fibers (Par. 0057, Ln: 1-13, Par. 0058 and 0062, examiner notes the “smart fibers” are incorporated within the pile regions, and function the same as the applicants “Far Infra-Red fibers” in Specification dated 01/16/2020, Par. 0037).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a yarn that functions as a Far Infra-Red (FIR) fiber as taught by Rock as the material for the base material of Kim of Blackford. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because yarns that release heat were a well-known material for insulated garments, in order to better insulate the wearer from the environment (Par. 0057-0058). 

Regarding claim 16, Kim in view of Blackford disclose the invention substantially as claimed above.
	They do not disclose the base material is formed at least partially from a yarn having Far Infra-Red (FIR) fibers.  
	However, Rock teaches yet another insulation garment, wherein Rock teaches a base material is formed at least partially from a yarn having Far Infra-Red (FIR) fibers (Par. 0057, Ln: 1-13, Par. 0058 and 0062, examiner notes the “smart fibers” are incorporated within the pile regions, and function the same as the applicants “Far Infra-Red fibers” in Specification dated 01/16/2020, Par. 0037).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a yarn that functions as a Far Infra-Red (FIR) fiber as taught by Rock as the material for the base material of Kim in view of Blackford. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because yarns that release heat were a well-known material for insulated garments, in order to better insulate the wearer from the environment (Par. 0057-0058). 


Claims 7, 8, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Blackford, further in view of Aasgaard (US Patent 9,303,337).
Regarding claim 7, Kim in view of Blackford disclose the invention substantially as claimed above.
	They do not disclose the base material is formed at least partially from a hollow core yarn.  
	However, Aasgaard teaches yet another insulation garment (Col. 5, Ln: 7-13 , Fig. 3A and 3B), wherein Aasgaard teaches a base material is formed at least partially from a hollow core yarn (Col. 5, Ln: 20-23).  
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a hollow core yarn as taught by Aasgaard as the material for the base material of Kim in view of Blackford. A person of (Col. 5, Ln: 30-36). 

Regarding claim 8, Kim in view of Blackford, further in view of Aasgaard disclose the invention substantially as claimed above
They do not explicitly disclose the hollow core yarn is plaited with an additional yarn.  
However, the limitation “plaited with an additional yarn”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)). 
Therefore, a person of ordinary skill in the art would recognize that the prior-art device disclosed by Kim in view of Blackford, further in view of Aasgaard would have the same parameters used to create the applicants claimed invention.

Regarding claim 17, Kim in view of Blackford disclose the invention substantially as claimed above.

	However, Aasgaard teaches yet another insulation garment (Col. 5, Ln: 7-13 , Fig. 3A and 3B), wherein Aasgaard teaches a base material is formed at least partially from a hollow core yarn (Col. 5, Ln: 20-23).  
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a hollow core yarn as taught by Aasgaard as the material for the base material of Kim in view of Blackford. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because hollow core yarns were a well-known material for insulated garments, in order to better insulate the wearer from the environment (Col. 5, Ln: 30-36). 

Regarding claim 18, Kim in view of Blackford, further in view of Aasgaard disclose the invention substantially as claimed above
They do not explicitly disclose the hollow core yarn is plaited with an additional yarn.  
However, the limitation “plaited with an additional yarn”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and 
Therefore, a person of ordinary skill in the art would recognize that the prior-art device disclosed by Kim in view of Blackford, further in view of Aasgaard would have the same parameters used to create the applicants claimed invention.

Regarding claim 20, Kim in view of Blackford disclose the invention substantially as claimed above.
	They do not disclose the base material is formed at least partially from a hollow core yarn.  
	However, Aasgaard teaches yet another insulation garment (Col. 5, Ln: 7-13 , Fig. 3A and 3B), wherein Aasgaard teaches a base material is formed at least partially from a hollow core yarn (Col. 5, Ln: 20-23).  
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a hollow core yarn as taught by Aasgaard as the material for the base material of Kim in view of Blackford. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because hollow core yarns were a well-known material for insulated garments, in order to better insulate the wearer from the environment (Col. 5, Ln: 30-36). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Blackford, further in view of Baron et al. “Baron” (US Pub. 20060080754), hereinafter Baron. 
Regarding claim 15, Kim in view of Blackford disclose the pair of side areas of the torso portion (see annotated Fig. 12 above of Kim) are formed from the first garment portion (see annotated Fig. 12 above), wherein the pair of sleeve portions (see annotated Fig. 12 above) are formed from the second garment portion (see annotated Fig. 12 above), and a central back area (Par. 0058, examiner notes it is well known in the art for jackets to have a “central back area”).
They do not disclose a central back area is formed from the third garment portion
However, Baron teaches yet another zoned insulation garment, wherein Baron teaches the zoned insulation garment (10, Fig. 1) comprises a central back area (see annotated Fig. 1 below) formed from a garment portion (Par. 0023, Lines: 1-4, Fig. 3 and 4, examiner notes a “garment portion” is shown in Fig. 2 that encompasses a plurality of protrusions).

    PNG
    media_image5.png
    289
    588
    media_image5.png
    Greyscale

Fig. 1-Examiner Annotated
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the helmet as disclosed by modifying the central back area as disclosed by Kim in view of Blackford, by being Baron, in order to provide protection to users back.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732 

/KHALED ANNIS/           Primary Examiner, Art Unit 3732